Citation Nr: 1709278	
Decision Date: 03/24/17    Archive Date: 04/07/17

DOCKET NO.  04-23 288	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for ichthyosis.

2.  Entitlement to service connection for a bilateral palmar and plantar keratosis.

3.  Entitlement to service connection for bilateral hallux limitus.

4.  Entitlement to service connection for other foot conditions to include pes planus, hammertoes, hallux valgus, and neurovascular disorders to include ulcers, cellulitis, neuropathy, and peripheral vascular disease.

5.  Entitlement to a rating in excess of 20 percent for residuals of contusion of the back with degenerative joint disease (DDD) of the lumbar spine.

6.  Entitlement to a total rating based on individual unemployability due to service-connected disabilities (TDIU).



REPRESENTATION

Appellant represented by:	Jeany Mark, Attorney


ATTORNEY FOR THE BOARD

J. Connolly, Counsel


INTRODUCTION

The Veteran served on active duty from February 1978 to September 1983. 

This matter comes before the Board of Veterans' Appeals on appeal from rating decisions dated in August 2003 and October 2004 promulgated by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio. 

The August 2003 rating decision granted the currently assigned 20 percent rating for the back contusion residuals.  The Veteran appealed, and the Board denied an increased rating in October 2005.  The Veteran appealed the Board's decision to the U.S. Court of Appeals for Veterans Claims (Court).  By order dated in March 2007, the Court granted the parties' Joint Motion for Remand, in which the parties agreed that the Board erred by not providing the Veteran with his requested hearing before the Board. In October 2007, the Board remanded the claim in order to afford the Veteran that hearing.  In October 2007, the Veteran's attorney withdrew the request for a hearing, and requested different additional development. 

Concurrently, the October 2004 rating decision denied entitlement to service connection for degenerative disc disease (DDD) of the back, finding that the medical evidence did not support that this disability was related to his back contusion.  The Veteran appealed that decision, and in October 2007, the Board remanded the issue, finding that it was inextricably intertwined with the increased rating claim. 

In April 2008, when the issues were returned to the Board, the Board denied entitlement to service connection for the DDD, and remanded the increased rating claim in order to afford the Veteran a VA examination in which the examiner was asked to disassociate any symptoms involved with the non-service-connected DDD from those associated with the back contusion.  While the increased rating claim was still in remand status, the Veteran appealed the denial of service connection for DDD to the Court.  The Court granted the parties' JMR in September 2009.  That JMR found that the Board improperly relied on an inadequate medical opinion to find that the DDD was unrelated to the service-connected back contusion. 

The case was returned to the Board, and in August 2010, the service connection issue was remanded for additional evidentiary development.  However, the increased rating claim was not acted upon. 

Meanwhile, in May 2014, the RO denied service connection for palmar and plantar keratosis, ichthyosis, and bilateral hallux limitus also claimed as foot condition.  In the September 2015 substantive appeal, the Veteran's representative indicated that the Veteran was essentially claiming all foot conditions diagnosed in the record and particularly the diagnosed neurovascular foot conditions.  She stated that "[t]he Veteran sought entitlement to benefits for a foot condition.  The fact that he did not accurately identify the condition has no significance.  He is not required to diagnose his condition when making a claim."  Therefore the Board has recharacterized the foot issues to include the various diagnoses of record.  Notably, in adjudicating the Veteran's bilateral foot claim, the RO in the July 2015 statement of the case addressed the diagnoses of hallux valgus, hammertoes, pes planus, and neurovascular conditions of the feet.  The United States Court of Appeals for Veterans Claims (Court) has held that the scope of a claim includes any disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009); Brokowski v. Shinseki, 23 Vet. App. 79 (2009).  Therefore, the issues have accordingly set forth on the front page of this decision.

In August 2015, the Board granted service connection for DDD and remanded the increased rating issue.  In February 2016, the RO implemented the Board's granted and combined the back contusion residuals disability and the newly service-connected DDD.  The 20 percent rating was continued.  

In a September 2016 rating decision, service connection for left sciatic radiculopathy was granted with an evaluation of 10 percent, effective December 17, 2007.  

In a December 2016 rating decision, the RO confirmed and continued the 20 percent rating for the low back disability and also denied a TDIU.  Although a notice of disagreement was thereafter received, since the DDD was rated as being combined with the back contusion, the matter of a higher rating is already on appeal.  In addition, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court determined that, a claim for a TDIU is considered part and parcel of the claim for benefits for the underlying disability. Id. at 453-54.  Therefore, the Board construes that the issue of entitlement to a TDIU is part of the current back claim.  Thus, that issue is also on appeal.

The issues of service connection for palmar and plantar keratosis and other foot conditions to include hammertoes, hallux valgus, and neurovascular disorders to include ulcers, cellulitis, neuropathy, and peripheral vascular disease; an increased rating for residuals of contusion of the back with DDD of the lumbar spine; and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The record does not reflect a diagnosis of ichthyosis.

2.  The record does not reflect a diagnosis of bilateral hallux limitus.

3.  Bilateral pes planus was noted on the Veteran's entrance physical examination and preexisted service; this preexisting pes planus did not increase in severity during his service beyond its natural progression, and is not otherwise related or attributable to his service.


CONCLUSIONS OF LAW

1.  Ichthyosis was not incurred or aggravated in active service.  38 U.S.C.A. §§ 1101, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2016).

2.  Bilateral hallux limitus was not incurred or aggravated in active service.  38 U.S.C.A. §§ 1101, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2016).

3.  Bilateral pes planus was not incurred or aggravated in active service.  38 U.S.C.A. §§ 1101, 111, 1153, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159.  Here, the Veteran was provided with the relevant notice and information in a July 2013 letter prior to the initial adjudication of the claims.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  The Veteran has not alleged any notice deficiency during the adjudication of the claims.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim.  Here, the Veteran's service treatment records (STRs), VA records, and identified private treatment records have been obtained and associated with the record.  The Veteran was also provided with VA examinations which contain a description of the history of the disabilities at issue; document and consider the relevant medical facts and principles; and provide opinions regarding the etiology of the Veteran's claimed conditions.  VA's duty to assist with respect to obtaining relevant records and examination has been met.  38 C.F.R. § 3.159(c); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

In summary, the Board finds that it is difficult to discern what additional guidance VA could have provided to the Veteran regarding what further evidence should be submitted to substantiate the claims.  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); see also Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc) (observing that "the VCAA is a reason to remand many, many claims, but it is not an excuse to remand all claims."); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (both observing circumstances as to when a remand would not result in any significant benefit to the Veteran).

Service Connection

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1131, 1153; 38 C.F.R. §§ 3.303, 3.304, 3.306.  Service connection may also be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Reasonable doubt concerning any matter material to the determination is resolved in the Veteran's favor.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.

Ichthyosis and Bilateral Hallux Limitus.

The Court consistently has held that, under the law, "[a] determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or a disease incurred in service."  Watson v. Brown, 4 Vet. App. 309, 314 (1993).  This principle has been repeatedly reaffirmed by the United States Court of Appeals for the Federal Circuit (Federal Circuit), which has stated, "a Veteran seeking disability benefits must establish . . . the existence of a disability [and] a connection between the Veteran's service and the disability."  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that the VA's and the Court's interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary and therefore the decision based on that interpretation must be affirmed).  In Brammer v. Derwinski, 3 Vet. App. 223 (1992), the Court noted that Congress specifically limited entitlement for service-connected disease or injury to cases where such incidents had resulted in a disability.  See also Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) (service connection may not be granted unless a current disability exists).  

In this case, the STRs and post-service evidence do not reflect diagnoses of ichthyosis or bilateral hallux limitus.  In February 2014, the Veteran was afforded VA feet and skin examinations in order to assess current diagnoses.  The Veteran did not have either of these conditions on physical examination.  Therefore, in the absence of proof of present disabilities, there can be no valid claims.  Rabideau v. Derwinski, 2 Vet. App. 141, 143- 44 (1992).  Therefore, service connection for ichthyosis and bilateral hallux limitus are not warranted.



Bilateral Pes Planus.

The STRs reflect that pes planus was noted on the January 1978 entrance physical examination.  During service, the Veteran was treated for complaints of sore feet/foot pain and it was noted that the Veteran had fallen arches and was treated with arch supports.  

In February 2014, the Veteran was afforded a VA examination.  The examiner reviewed the inservice findings, as noted.  The examiner opined that there is no evidence in the medical records that his flat feet condition was aggravated beyond natural progression because of his service.  Inasmuch as the VA opinion clearly was based upon both examination of the Veteran and consideration of his documented medical history, and because the opinion is reasonable and consistent with the evidence of record, this opinion constitutes probative evidence.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993).  

Another VA examiner in an January 2015 letter noted that the Veteran's neurovascular (foot/leg) conditions were related to active duty; however, she identified the current disorders, did not mention pes planus, and did not provide rationale; thus her opinion is not probative with regard to the claimed pes planus.

A Veteran is considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable evidence demonstrates that an injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304.  A preexisting injury or disease will be considered to have been aggravated by service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progression of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  

When no preexisting condition is noted upon entry into service, the Veteran is presumed to have been sound upon entry.  The burden then falls on the government to rebut the presumption of soundness by clear and unmistakable evidence that the Veteran's disability was both preexisting and not aggravated by service.  See VAOPGCPREC 3-2003 (July 16, 2003); Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  The government may show a lack of aggravation by establishing that there was no increase in disability during service or that any increase in disability was due to the natural progress of the preexisting condition.  38 U.S.C. § 1153.  If this burden is met, then the Veteran is not entitled to service-connected benefits.  If, on the other hand, a condition is noted when entering service, during the enlistment examination, then the Veteran, not VA, has this burden of proof of showing the preexisting condition was aggravated during or by his service beyond its natural progression.  

Competent evidence generally is needed to support a finding that a preexisting disorder increased in severity during service beyond its natural progression. See Paulson v. Brown, 7 Vet. App. 466, 470-471 (1995); Crowe v. Brown, 7 Vet. App. 238, 246 (1994).

Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b); Falzone v. Brown, 8 Vet. App. 398, 402 (1995).  Mere temporary or intermittent flare-ups of a preexisting injury or disease during service are insufficient to be considered "aggravation in service", unless the underlying condition, itself, as contrasted with mere symptoms, has worsened.  See Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002); Jensen v. Brown, 4 Vet. App. 304, 306-307 (1993); Green v. Derwinski, 1 Vet. App. 320, 323 (1991); and Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  A preexisting disease or injury will be presumed to have been aggravated by service only if the evidence shows that the underlying disability underwent an increase in severity.  Townsend v. Derwinski, 1 Vet. App. 408 (1991); 38 C.F.R. § 3.306(a).  Evidence of the Veteran being asymptomatic on entry into service, with an exacerbation of symptoms during service, does not constitute evidence of aggravation.  Green v. Derwinski, 1 Vet. App. 320, 323 (1991).  If the disorder becomes worse during service and then improves due to treatment in service to the point that it was no more disabling than it was at entrance into service, the disorder is not presumed to have been aggravated by service.  Verdon v. Brown, 8 Vet. App. 529 (1996).  That is, the Verdon Court held that the presumption of aggravation does not attach even where the preexisting disability has been medically or surgically treated during service and the usual effects of treatment have ameliorated disability so that it is no more disabling than it was at entry into service.

Although VA's General Counsel has determined that the definition of "aggravation" used in 38 U.S.C.A. § 1153 and 38 C.F.R. § 3.306 does not apply in determining whether the presumption of soundness has been rebutted, the statute and regulation do not otherwise provide any definition of "aggravation" to be applied in making that determination.  The word "aggravate" is defined as "to make worse."  Webster's II New College Dictionary (1999).  The Court has clarified, however, the worsening must be chronic, meaning permanent.

Lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also 38 C.F.R. § 3.159(a)(2).  The Board then is within its province to weigh that testimony and make a credibility determination as to whether that evidence supports a finding of service connection.  See Barr v. Nicholson, 21 Vet. App. 303, 310 (2007).  The Veteran is competent in this case to report his symptoms with regard to his feet, but he has not presented any specific allegations regarding whether his pes planus worsened during service.  Moreover, a medical expert opinion would be more probative as to that question in this case and has been obtained as set forth above.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).

Here, the presumption of soundness does not attach to this case as pes planus was noted on the entrance examination.  Thus, the question before the Board is whether there was an increase in the preexisting pes planus in service, and if so, whether such increase was due to the natural progress of the disease.  In this regard, the Board finds that the record does not demonstrate that there was an increase in severity of the pes planus in service.  The Veteran complained of sore feet and was treated without further incident.  It was noted in the STRs that there was no trauma and the Board notes that the record indicates that the treatment was ameliorative in nature. The STRs do not reflect any documented increase in the disability level.

Although preexisting disability will be considered to have been aggravated by service where there is an increase in disability during service, in this case, the STRs do not reflect any increase in severity and the VA examiner who provided the probative opinion indicated that there was no aggravation beyond the natural progression of the pes planus.  Thus, based on the probative evidence, the Board finds that the record demonstrates that the Veteran had pes planus prior to entry into service, and as documented on his entrance physical examination.  The record indicates further that pes planus did not undergo an increase in severity in service and certainly not beyond the natural progress of the disease.  Thus, pes planus preexisted active service and clearly and unmistakably was not aggravated during active service.  Further, there is no competent and credible evidence of record that the Veteran's pes planus is otherwise attributable to service.  Accordingly, service connection is not warranted.  

Conclusion

The evidence in this case is not so evenly balanced so as to allow application of the benefit-of-the-doubt rule as required by law and VA regulations.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The preponderance is against the Veteran's claims, and they must be denied.


ORDER

Service connection for ichthyosis is denied.

Service connection for bilateral hallux limitus is denied.

Service connection for pes planus is denied.


REMAND

The remaining service connection claims require additional evaluation.  
\
With regard to the claim of service connection for palmar and plantar keratosis, the February 2014 VA skin examination reflected a medical opinion that indicated that the Veteran's palmar and plantar keratosis was not etiologically related to a callous of the fifth proximal interphalangeal (PIP) joint which was treated during service in November 1978 because there is no causal relationship between these conditions.  However, no opinion was provided as to whether palmar and plantar keratosis is otherwise attributable to service.  

With regard to bilateral hammertoes, neuropathy, and bilateral hallux valgus, the February 2014 VA medical opinion indicated that these foot problems were not present in service, but there was no opinion as to whether these conditions are otherwise attributable to service.  

With regard to the other neurovascular disabilities affecting the feet including ulcers, cellulitis, peripheral vascular disease as well as the claimed neuropathy, there is a VA medical opinion that these conditions are likely related to service, but this examiner provided no rationale.  

With regard to the claim for an increased rating for residuals of contusion of the back with DDD of the lumbar spine, the Veteran was last examined by VA in October 2015.  However, range of motion studies were not provided in active/passive motions and although the examination report reflected that there was pain on weight bearing, any limitation resulting in the range of motion was not indicated.  The Court issued directives regarding VA examinations in Correia v. McDonald, 28 Vet. App. 158 (2016).  In that case, the Court required a pain assessment in an examination in order for the examination to be adequate.  Specifically, the examiner must test for pain in both active and passive motion, as well as in weight-bearing and nonweight bearing.  In light of the foregoing, the Veteran must be afforded another VA examination which fully complies with Correia.  The examiner must test for pain in both active and passive motion, as well as in weight-bearing and nonweight bearing.

Finally, the Board notes that the issue of a TDIU may be impacted by the development requested above; thus those matters should be resolved prior to a determination on a TDIU.

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran an updated VCAA letter on the issues remaining on appeal.

2.  Schedule the Veteran for a VA examination to determine the nature and etiology of palmar and plantar keratosis, and foot conditions to include hammertoes, hallux valgus, and neurovascular disorders to include ulcers, cellulitis, neuropathy, and peripheral vascular disease.  Any indicated tests, including X-rays if indicated, should be accomplished.  The examiner should review the record prior to examination.  

The examiner should provide an opinion as to whether it is more likely than not, less likely than not, or at least as likely as not, that palmar and plantar keratosis, and foot conditions to include hammertoes, hallux valgus, and neurovascular disorders to include ulcers, cellulitis, neuropathy, and peripheral vascular disease, had their clinical onset during service or are related to any in-service disease, event, or injury.  

The examiner should provide a complete rationale for all opinions expressed and conclusions reached.  

3.  Schedule the Veteran for a VA examination to determine the nature and extent of his service-connected residuals contusion of the back with DDD of the lumbar spine disability.  The examiner should review the record prior to examination.  The examination should be performed in accordance with the Disability Benefits Questionnaire (DBQ) for spine disabilities.  The DBQ should be filled out completely as relevant.

The examiner should specifically test the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

In discussing the relevant clinical findings, the examiner should specifically note the Veteran's current complaints, symptoms, any interference with daily and/or occupational activities, and the level of disability.  

The examiner must also provide information concerning the functional impairment that results from the service-connected low back disability (along with his service-connected left sciatic radiculopathy) which may affect his ability to function and perform tasks in various occupational situations.   

Any opinions expressed by the examiner must be accompanied by a complete rationale.

4.  Review the medical opinions obtained above to ensure that the remand directives have been accomplished.  If all questions posed are not answered or sufficiently answered, the case should be returned to the examiner for completion of the inquiry.  

5.  Readjudicate the claims on appeal in light of all of the evidence of record.  If any issue remains denied, the Veteran should be provided with a supplemental statement of the case as to the issue on appeal, and afforded a reasonable period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


